Citation Nr: 0905247	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-39 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's chronic cervical musculoligamentous 
strain for the period prior to July 22, 2008.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's chronic cervical musculoligamentous 
strain for the period on and after July 22, 2008.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's right thoracic scoliosis for the 
period prior to July 22, 2008.  

4.  Entitlement to a disability evaluation in excess of 40 
percent for the veteran's right thoracic scoliosis for the 
period on and after July 22, 2008.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from September 1989 to July 
1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for both dextroscoliosis and an upper and 
mid back disorder.  In April 2004, the RO established service 
connection for chronic cervical musculoligamentous strain and 
right thoracic scoliosis; assigned 20 percent evaluations for 
those disabilities; and effectuated the awards as of March 
26, 2002.  In April 2008, the Board remanded the veteran's 
appeal to the RO for additional development of the record.  

In August 2008, the RO increased the evaluation for the 
veteran's chronic cervical musculoligamentous strain from 20 
to 30 percent and the evaluation for his right thoracic 
scoliosis from 20 to 40 percent and effectuated the awards as 
of July 22, 2008.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
cervical spine and thoracic spine disabilities.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as entitlement to 
a disability evaluation in excess of 20 percent for the 
veteran's chronic cervical musculoligamentous strain for the 
period prior to July 22, 2008; a disability evaluation in 
excess of 30 percent for his chronic cervical 
musculoligamentous strain for the period on and after July 
22, 2008; a disability evaluation in excess of 20 percent for 
his right thoracic scoliosis for the period prior to July 22, 
2008; and a disability evaluation in excess of 40 percent for 
his right thoracic scoliosis for the period on and after July 
22, 2008.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same 
regardless of how the issue is styled.  


FINDINGS OF FACT

1.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5290 in effect prior to September 26, 2003, are more 
favorable to the veteran's claim for higher initial 
evaluations for his chronic cervical musculoligamentous 
strain than the amended version of 38 C.F.R. § 4.71a.  

2.  Prior to July 22, 2008, the veteran's cervical 
musculoligamentous strain was objectively shown to be 
manifested by no more than a cervical spine range of motion 
of the flexion to 16 degrees, extension to 8 degrees, right 
lateral flexion to 10 degrees, left lateral flexion to 12 
degrees, right rotation to 19 degrees, and left rotation to 
20 degrees with pain in all ranges; "compensatory 
malalignment of the neck to compensate for the right thoracic 
scoliosis;" a lower left shoulder as compared to the right; 
greater right trapezii prominence than the left; increased 
bilateral trapezius complex tension; posterior cervical strap 
muscle tenderness; and no cervical spine ankylosis.  

3.  On and after July 22, 2008, the veteran's cervical 
musculoligamentous strain has been objectively shown to be 
manifested by no more than no functional cervical spine 
motion; "compensatory malalignment of the neck to compensate 
for the right thoracic scoliosis;" a lower left shoulder as 
compared to the right; bilateral trapezius and paraspinal 
tenderness; and no cervical spine ankylosis.  .  

4.  The provisions of 38 C.F.R. § 4.71a (2008) are more 
favorable to the veteran's claim for higher initial 
evaluations for his right thoracic scoliosis than those of 38 
C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  

5.  Prior to September 26, 2003, the veteran's right thoracic 
scoliosis was objectively shown to be manifested by no more 
than right thoracic scoliosis; a thoracolumbar spine range of 
motion of forward flexion to 60 degrees, extension to 10 
degrees, and lateral flexion to 10 degrees, bilaterally; a 
slightly exaggerated lumbar kyphosis; and a lower left 
shoulder as compared to the right.  

6.  During the period from September 26, 2003, to July 21, 
2008, the veteran's right thoracic scoliosis was objectively 
shown to be manifested by no more than upper to mid dextrose 
scoliosis with compensatory scoliosis of the thoracolumbar 
junction; a thoracolumbar spine range of motion flexion to 31 
degrees, no extension, right lateral flexion to 13 degrees, 
left lateral flexion to 15 degrees, and rotation to 12 
degrees, bilaterally with pain in all ranges; posterior 
palpable T6-T11 paraspinous muscle spasm; and right 
parascapular region prominence.  

7.  On and after July 22, 2008, the veteran's right thoracic 
scoliosis has been objectively shown to be manifested by no 
more than thoracic spine scoliosis concave to the left and 
convex to the right and a thoracolumbar spine range of motion 
of flexion of 5 to 15 degrees with "an inability to extend 
to neutral;" no lateral flexion, bilaterally, and no 
rotation, bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the 
veteran's chronic cervical musculoligamentous strain for the 
period prior to July 22, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 38 C.F.R 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45 (2008).  

2.  The criteria for an evaluation in excess of 30 percent 
for the veteran's chronic cervical musculoligamentous strain 
for the period on and after July 22, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 38 
C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45 
(2008).  

3.  The criteria for an evaluation in excess of 20 percent 
for the veteran's right thoracic scoliosis for the period 
prior to July 22, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Code 5291 (2003); 38 C.F.R 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2008).  

4.  The criteria for an evaluation in excess of 40 percent 
for the veteran's right thoracic scoliosis for the period on 
and after July 22, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in September 2002, May 2008, and 
October 2008 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  The September 2002 VCAA notice was 
issued prior to the December 2002 rating decision from which 
the instant appeal arises.  

The Board has considered the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) which addresses the 
VA's duty to provide specific notice in adjudicating claims 
for increased evaluations.  The instant appeal involves the 
initial evaluations of the veteran's cervical spine and 
thoracic spine disabilities.  As the VA's notice obligation 
was satisfied when the RO granted the veteran's claims for 
service connection, the Court's holding in Vazquez-Flores 
does not govern the instant appeal.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran's appeal 
was remanded by the Board for additional development of the 
record.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588) 


II.  Chronic Cervical Musculoligamentous Strain

A.  Historical Review

The veteran's service treatment records indicate that he was 
treated for neck pain.  The report of a March 2004 VA 
examination for compensation purposes states that the veteran 
was diagnosed with chronic cervical-thoracic 
musculoligamentous strain secondary to his thoracic 
scoliosis.  In April 2004, the RO established service 
connection for chronic cervical musculoligamentous strain; 
assigned 20 percent evaluations for that disability; and 
effectuated the award as of March 26, 2002.  In August 2008, 
the RO increased the evaluation for the veteran's chronic 
cervical musculoligamentous strain from 20 to 30 percent and 
effectuated the award as of July 22, 2008.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  On and before 
September 26, 2003, the rating schedule directed that 
moderate limitation of motion of the cervical segment of the 
spine warranted a 20 percent evaluation.  A 30 percent 
evaluation required severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).  

On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to cervical musculoligamentous strain and other spine and 
neck disorders.  Under the amended rating schedule, cervical 
musculoligamentous strain and cervical spine limitation of 
motion are to be evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a (2008).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000.  

The veteran's claim was received by the RO on March 26, 2003.  
The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003) to be more favorable to the 
veteran as they require less specific symptoms and are more 
general than those of 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).  Therefore, the Board will review the evaluation of 
the veteran's cervical musculoligamentous strain under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  
VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

At a November 2002 VA examination for compensation purposes, 
the veteran complained of sharp neck pain and associated 
limitation of motion.  He stated that his neck pain severely 
affected his ability to work and to walk or to drive for long 
periods of time.  On examination of the cervical spine, the 
veteran exhibited a range of motion of forward flexion to 20 
degrees, extension to 10 degrees, and lateral flexion to 10 
degrees, bilaterally, and pain on palpation of the cervical 
spine.  The examiner commented that the veteran's 
"subjective complaints were greater than objective 
findings."  

At a March 2004 VA examination for compensation purposes, the 
veteran complained of neck pain which extended into the 
thoracic spine and impaired his ability to move his head and 
neck.  He reported that he was no longer able to lift his 
infant child; to drive for more than 30 to 40 minutes at a 
time; or to shoot basketball.  The veteran stated that he 
took off approximately 14 days from work due to his spinal 
disabilities.  On examination, the veteran exhibited 
"compensatory malalignment of the neck to compensate for the 
right thoracic scoliosis;" a lower left shoulder as compared 
to the right; a cervical spine range of motion of flexion to 
20 degrees with pain, extension to 15 degrees with pain, 
right lateral bending to 15 degrees with pain, left lateral 
bending to 20 degrees with pain, right rotation to 15 degrees 
with pain, and left rotation to 40 degrees with pain; and 
spinal muscle spasm.  Contemporaneous X-ray studies of the 
cervical spine revealed no abnormalities.  The veteran was 
diagnosed with cervical-thoracic musculoligamentous strain.  
The examiner commented that:

The changes in alignment, muscle 
restriction in range of motion in both 
the thoracic and cervical spine would be 
considered secondary to the primary 
thoracic scoliosis and compensatory 
changes in the cervical spine.

In a January 2005 written statement, the veteran advanced 
that he experienced progressive neck pain which impaired his 
ability "to perform any physical activities whatsoever;" 
prevented him from sitting, standing, and walking for "long 
periods/lengths;" and limited his ability to drive.  

A January 2005 VA X-ray study of the cervical spine revealed 
minimal curvature of the spine to the left.  

At a September 2005 VA examination for compensation purposes, 
the veteran complained of progressive cervical spine pain and 
muscle firmness.  The veteran's cervical spine pain limited 
his ability to sit for periods of greater than 30 minutes, to 
stand for periods of greater than 10 minutes; and the weight 
which he could lift and carry.  The examiner observed that 
the veteran held his head in "a rather rigid attitude, 
looking straight on."  On examination of the cervical spine, 
the veteran exhibited a lower left shoulder as compared to 
the right; greater right trapezii prominence than the left; a 
range of motion of flexion to 16 degrees, extension to 8 
degrees, right lateral flexion to 10 degrees, left lateral 
flexion to 12 degrees, right rotation to 19 degrees, and left 
rotation to 20 degrees; posterior cervical strap muscle 
tenderness on palpation; and increased bilateral trapezius 
complex tension.  

In his November 2005 Appeal to the Board (VA Form 9), the 
veteran advanced that: 
On a daily basis, my condition prevents 
me from doing any type of lifting.  I am 
fatigued after walking or standing for 
over 10 to 15 minutes.  My neck and back 
prevent me from driving at least 90% 
percent of the time.  I continue to miss 
work at least once a week due to my 
present condition.  My wife now has to 
roll me out of bed as I can not get out 
of bed by myself because of muscle spasms 
and no motion in my neck and back.  ...  I 
believe my condition of thoracic 
scoliosis and chronic cervical 
musculoligamentous strain should be 
higher than 20% because of consistent 
lack of motion, which the majority of the 
time is no motion at all in terms of 
turning my head or holding my head up.  
Also, being fatigue after standing and 
sitting for 10 minutes, consistent muscle 
spasms from my neck to my lower back in 
which I can not move at all.

At a July 22, 2008, VA examination for compensation purposes, 
the veteran complained of chronic cervical spine pain which 
limited his ability to walk, to sit, and to drive; impaired 
his sleep; and necessitated that he work from home 
approximately one day per week.  The veteran was observed to 
hold his head very stiffly and to move very slowly and 
stiffly.  On examination of the cervical spine, the veteran 
exhibited no functional cervical spine motion; a lower left 
shoulder as compared to the right; and bilateral trapezius 
and paraspinal tenderness.  The examiner commented that the 
veteran "moved only his eyes."  Contemporaneous X-ray 
studies of the cervical spine revealed a slight curvature 
secondary to the veteran's thoracic scoliosis and no other 
abnormalities.  Cervical spine ankylosis was not diagnosed or 
otherwise identified.  

1.  Period Prior to July 22, 2008

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  Prior 
to July 22, 2008, the veteran's cervical musculoligamentous 
strain was objectively shown to be manifested by no more than 
a cervical spine range of motion of the flexion to 16 
degrees, extension to 8 degrees, right lateral flexion to 10 
degrees, left lateral flexion to 12 degrees, right rotation 
to 19 degrees, and left rotation to 20 degrees; 
"compensatory malalignment of the neck to compensate for the 
right thoracic scoliosis;" a lower left shoulder as compared 
to the right; greater right trapezii prominence than the 
left; increased bilateral trapezius complex tension; and 
posterior cervical strap muscle tenderness on palpation.  
Such findings are consistent with severe cervical spine 
limitation of motion and warrant assignment of a 30 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  Such evaluation represents the 
maximum schedular evaluation under the provisions of that 
diagnostic code.  

The veteran's clinical findings fall directly within the 
criteria for a 30 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  The veteran 
has reported that he has been able to maintain full time 
employment and has not required hospitalizations.  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

2.  Period on and after July 22, 2008

On and after July 22, 2008, the veteran's cervical 
musculoligamentous strain has been objective shown to be 
manifested by no more than no functional cervical spine 
motion; "compensatory malalignment of the neck to compensate 
for the right thoracic scoliosis;" a lower left shoulder as 
compared to the right; and bilateral trapezius and paraspinal 
tenderness.  The cervical spine has not been objectively 
shown to be ankylosed.  Such findings are consistent with 
severe cervical spine limitation of motion warranting 
assignment of a 30 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  That 
evaluation represents the maximum schedular evaluation under 
the provisions of that diagnostic code.  

The veteran's clinical findings fall directly within the 
criteria for a 30 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  The veteran 
has reported that he has been able to maintain full time 
employment and has not required hospitalizations.  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  




III.  Thoracic Spine

A.  Historical Review

The veteran's service treatment records indicate that he was 
treated for right thoracic scoliosis.  The report of the 
March 2004 VA examination for compensation purposes states 
that the veteran was diagnosed with right thoracic scoliosis.  
In April 2004, the RO established service connection for 
right thoracic scoliosis; assigned 20 percent evaluations for 
that disability; and effectuated the award as of March 26, 
2002.  In August 2008, the RO increased the evaluation for 
the veteran's right thoracic scoliosis from 20 to 40 percent 
and effectuated the award as of July 22, 2008.  

B.  Increased Evaluation

On and before September 26, 2003, the rating schedule 
directed that moderate and/or severe limitation of motion of 
the thoracic segment of the spine warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  

On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to scoliosis, thoracolumbar spine limitation of motion, and 
other spine and back disorders.  The amended rating schedule 
does not specifically address scoliosis or thoracic spine 
limitation of motion.  In such situations, it is permissible 
to evaluate the veteran's service-connected disability under 
provisions of the schedule which pertain to a closely-related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology.  38 
C.F.R. § 4.20 (2008).  The Board finds that the veteran's 
service-connected right thoracic scoliosis is most closely 
analogous to lumbosacral strain as both disorders are 
manifested by similar lower spine symptomatologies and 
associated impairment.  

Under the amended rating schedule, lumbosacral strain is to 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(2008).  

The veteran's claim was received by the RO on March 26, 2003.  
The Board finds that the amended version of 38 C.F.R. § 4.71a 
to be more favorable to the veteran as it provides higher 
evaluations for thoracic spine disabilities than those 
afforded by 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  
Therefore, the Board will review the evaluation of the 
veteran's right thoracic scoliosis under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5291 (2003) for the period 
prior to September 26, 2003, and the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008) for the period on and 
after September 26, 2003.  VAOPGPREC 3-2000.  

At the November 2002 VA examination for compensation 
purposes, the veteran complained of severe back pain with 
spasms, stiffness, and weakness.  He reported that his back 
pain was exacerbated by sitting and standing.  The pain 
significantly impaired his ability to work; to exercise; and 
to walk.  On examination, the veteran exhibited scoliosis of 
the thoracic spine; a slightly exaggerated lumbar kyphosis; a 
left shoulder lower than the right; a range of motion of the 
lumbar spine of forward flexion to 60 degrees, extension to 
10 degrees, and lateral flexion to 10 degrees, bilaterally.  

At the March 2004 VA examination for compensation purposes, 
the veteran complained of neck pain which extended into the 
thoracic spine.  He reported that he was no longer able to 
lift his infant child; to drive for more than 30 to 40 
minutes at a time; or to shoot basketball.  The veteran 
stated that he had taken off approximately 14 days from work 
due to his spinal disabilities.  On examination, the veteran 
exhibited right thoracic scoliosis with convexity to the 
right; a lower left shoulder as compared to the right; a 
flattened lumbar spine; a lumbar spine range of motion of 
forward flexion to 50 degrees with pain, no extension, right 
lateral bending to 15 degrees with pain, left lateral bending 
to 10 degrees with pain, and rotation to 5 degrees, 
bilaterally, with pain; and spinal muscle spasm.  
Contemporaneous X-ray studies of the entire spine revealed 
right thoracic spine scoliosis.  The veteran was diagnosed 
with right thoracic scoliosis.  

In his January 2005 written statement, the veteran advanced 
that he experienced progressive "mid/upper back pain" which 
impaired his ability "to perform any physical activities 
whatsoever;" prevented him from sitting, standing, and 
walking for "long periods/lengths;" and limited his ability 
to drive.  

At the September 2005 VA examination for compensation 
purposes, the veteran complained of progressive thoracolumbar 
spine pain and muscle firmness.  The veteran's thoracic spine 
pain limited his ability to sit for periods of more than 30 
minutes, to stand for periods of more than 10 minutes; and 
the weights which he could lift and carry.  He reported that 
his wife had to help him out of bed and to stand in the 
morning.  The veteran worked from home one day per week due 
to his back pain.  The examiner observed that the veteran 
held his head in "a rather rigid attitude, looking straight 
on."  On examination of the thoracic spine, the veteran 
exhibited upper to mid dextrose scoliosis with compensatory 
scoliosis of the thoracolumbar junction; right parascapular 
region prominence; a range of motion of flexion to 31 
degrees, no extension, right lateral flexion to 13 degrees, 
left lateral flexion to 15 degrees, and rotation to 12 
degrees, bilaterally; and posterior palpable T6-T11 
paraspinous muscle spasm.  

In his November 2005 Appeal to the Board (VA Form 9), the 
veteran advanced that his thoracic spine disability prevented 
him from lifting objects; driving on most occasions; and 
being able to get out of bed unassisted.  He stated that he 
had to miss work at least once a week due to his spinal 
disabilities.  

A February 2007 VA X-ray study of the thoracic spine revealed 
mid-thoracic scoliosis.  

At the July 22, 2008, VA examination for compensation 
purposes, the veteran complained of chronic thoracic spine 
pain which limited his ability to walk, to sit, and to drive; 
impaired his sleep; and necessitated that he work from home 
approximately once per week.  The veteran was observed to 
move very slowly and stiffly.  On examination of the 
thoracolumbar spine, the veteran exhibited a range of motion 
of flexion of 5 to 15 degrees with "an inability to extend 
to neutral;" no lateral flexion, bilaterally, and no 
rotation, bilaterally.  Contemporaneous X-ray studies of the 
thoracic spine revealed scoliosis concave to the left and 
convex to the right and no degenerative changes.  

1.  Period Prior to September 26, 2003

Prior to September 26, 2003, the veteran's right thoracic 
scoliosis was objectively shown to be manifested by no more 
than right thoracic scoliosis; a thoracolumbar spine range of 
motion of forward flexion to 60 degrees, extension to 10 
degrees, and lateral flexion to 10 degrees, bilaterally; a 
slightly exaggerated lumbar kyphosis; and a lower left 
shoulder as compared to the right.  Under the provisions of 
Diagnostic Code 5291, severe thoracic spine limitation of 
motion merits assignment of a 10 percent evaluation.  
Therefore, the Board finds that the assigned 20 percent 
evaluation adequately represents the veteran's thoracic 
disability picture for the period prior to September 26, 
2003.  

The veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  The veteran 
has reported that he has been able to maintain full time 
employment and has not required hospitalizations.  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

2.  Period from September 26, 2003, to July 21, 2008

During the period from September 26, 2003, to July 21, 2008, 
the veteran's right thoracic scoliosis was objectively shown 
to be manifested by no more than upper to mid dextrose 
scoliosis with compensatory scoliosis of the thoracolumbar 
junction; a thoracolumbar spine range of motion flexion to 31 
degrees, no extension, right lateral flexion to 13 degrees, 
left lateral flexion to 15 degrees, and rotation to 12 
degrees, bilaterally with pain in all ranges; posterior 
palpable T6-T11 paraspinous muscle spasm; and right 
parascapular region prominence.  The veteran's combined 
thoracolumbar range of motion was 83 degrees.  Such findings 
merit assignment of at least a 20 percent evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
In the absence of objective evidence of either thoracolumbar 
spine limitation of forward flexion to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, the 
Board concludes that an evaluation in excess of 20 percent 
for the veteran's right thoracic scoliosis for the period 
from September 26, 2003, to July 21, 2008, is not warranted.  

The veteran's clinical findings fall directly within the 
criteria for a 20 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  The veteran 
has reported that he has been able to maintain full time 
employment and has not required hospitalizations.  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

3.  Period on and after July 21, 2008

On and after July 22, 2008, the veteran's right thoracic 
scoliosis has been objectively shown to be manifested by no 
more than a thoracolumbar range of motion of flexion of 5 to 
15 degrees with "an inability to extend to neutral;" no 
lateral flexion, bilaterally, and no rotation, bilaterally, 
and thoracic spine scoliosis concave to the left and convex 
to the right.  Such findings clearly merit the current 40 
percent evaluation.  In the absence of objective evidence of 
unfavorable ankylosis of the entire thoracolumbar spine, the 
Board concludes that an evaluation in excess of 40 percent 
for the veteran's right thoracic scoliosis for the period on 
and after July 22, 2008, is not warranted.  

The veteran's clinical findings fall directly within the 
criteria for a 40 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  The veteran 
has reported that he has been able to maintain full time 
employment and has not required hospitalizations.  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

ORDER

A 30 percent evaluation for the veteran's cervical 
musculoligamentous strain for the period prior to July 22, 
2008, is granted subject to the laws and regulations 
governing the award of monetary benefits.  

An evaluation in excess of 30 percent for the veteran's 
cervical musculoligamentous strain for the period on and 
after July 22, 2008, is denied.  

An evaluation in excess of 20 percent for the veteran's right 
thoracic scoliosis for the period prior to July 22, 2008, is 
denied.  

An evaluation in excess of 40 percent for the veteran's right 
thoracic scoliosis for the period on and after July 22, 2008, 
is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


